TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00442-CR




                                         Nelly Lara, Appellant

                                                     v.

                                    The State of Texas, Appellee




       FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
             NO. A-01-0366-S, HONORABLE RAE LEIFESTE, JUDGE PRESIDING




                Nelly Lara seeks to appeal from an order deferring adjudication. The order was rendered

on March 13, 2002, after Lara pleaded guilty to possessing cocaine with intent to deliver. Lara filed a

motion for new trial on April 2, and she filed her notice of appeal on June 4.

                Texas Rules of Appellate Procedure 21.1 and 21.4 do not apply to orders deferring

adjudication. Donovan v. State, 68 S.W.3d 633, 635-36 (Tex. Crim. App. 2002); Hammack v. State,

963 S.W.2d 199, 200-01 (Tex. App.CAustin 1998, no pet.). Lara=s motion for new trial was a nullity and

did not extend the time for perfecting appeal. Hammack, 963 S.W.2d at 201. Because Lara=s notice of

appeal was not filed within thirty days after the order deferring adjudication was rendered, we lack

jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want of

jurisdiction. Id.; see Tex. R. App. P. 26.2(a)(1).
                 The appeal is dismissed.




                                              __________________________________________

                                              David Puryear, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: August 8, 2002

Do Not Publish




                                                 2